      Case 2:21-cv-00550-GBW-CG Document 8 Filed 08/17/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

EDDIE THOMAS,

             Plaintiff,

v.                                                         No. CV 21-550 GBW/CG

NUCLEAR WASTE PARTNERSHIP, LLC,

             Defendant.

           ORDER RESETTING RULE 16 SCHEDULING CONFERENCE

      IT IS HEREBY ORDERED that the previously scheduled Rule 16 Scheduling

Conference set for Thursday, September 2, 2021, at 1:30 p.m., is RESET for

Tuesday, September 7, 2021, at 10:30 a.m. The parties shall call Judge Garza’s AT&T

Teleconference line at (877) 810-9415, follow the prompts, and enter the Access Code

7467959, to be connected to the proceedings.

     IT IS SO ORDERED.

                                ________________________________
                                THE HONORABLE CARMEN E. GARZA
                                CHIEF UNITED STATES MAGISTRATE JUDGE
